Alexandra G. Calistri                                                                           Chrysler Center
212 692 6259                                                                                  666 Third Avenue
lgcalistri@mintz.com                                                                       New York, NY 10017
                                                                                                 212 935 3000
                                                                                                     mintz.com




                                                         January 28, 2020
Via ECF

Magistrate Judge Robert M. Levy
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

         Re:     Minia Meisels v. Henry Meisels, et al. and Stamford Equities, et al.
                 Index No. 1:19-cv-04767-RRM-RML

Dear Judge Levy:

        We are the attorneys for the Plaintiff, Minia Meisels, in the above-referenced action. Pursuant
to Your Honor’s Rule 2.E, we write to request an adjournment of time to file Plaintiff’s motion to appoint
a receiver.

        Pursuant to the Court’s January 9, 2020 Order, Plaintiff’s motion to appoint a receiver is due
this Thursday, January 30, 2020. Since our last conference with Your Honor, a mediation has also
been scheduled before Mr. David Singer and is taking place tomorrow, January 29th. See Selection
of Mediator, Dkt. No. 31 (Jan. 23, 2020). In light of the pending mediation, and in a good faith gesture
in hopes that the mediation is successful and a resolution met that obviates the need for Plaintiff’s
motion, Plaintiff requests a one-week extension to February 6, 2020 to file her motion for receiver. No
previous request for an extension has been made.

         All Defendants consent to this request. Since Defendants’ time to respond is thirty-days from
the filing of Plaintiff’s motion, this request does not affect any other deadlines.

         We thank the Court in advance for its consideration to this request.

                                                         Respectfully submitted,



                                                         Alexandra G. Calistri

cc:      Counsel of Record, via ECF




BOSTON         LONDON    LOS ANGELES         NEW YORK          SAN DIEGO         SAN FRANCISCO   WASHINGTON
                                MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, P.C.
